Appeal from an order of the Supreme Court, Warren County, denying the application of the defendants to change the place of trial from Warren County to Erie County. The Special Term denied the application upon the ground that Warren County was a proper county and that “ insufficient facts [were] disclosed concerning the testimony to be presented by the proposed witnesses ” to warrant a change of venue for the convenience of witnesses. Order unanimously affirmed, without prejudice to a renewal of the motion upon proper papers. Present — Foster, P. J., Bergan, Coon, Halpern and Gibson, JJ.